United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:

Docket No. 17-1245
Issued: October 6, 2017

Case Submitted on the Record

Appellant, pro se

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 16, 2017 appellant filed a timely appeal from a December 27, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his right plantar
fasciitis and right rotator cuff syndrome were causally related to factors of his federal
employment.
FACTUAL HISTORY
On September 23, 2016 appellant, then a 56-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed right plantar fasciitis and right rotator cuff
1

5 U.S.C. § 8101 et seq.

syndrome as a result of his employment duties. He first became aware of his condition and of its
relationship to his federal employment on February 21, 2015. Appellant did not stop work.
In an accompanying September 23, 2016 narrative statement, appellant reported that he
was diagnosed with plantar fasciitis. He explained that on June 15, 2016 he experienced pain in
his right shoulder and right arm and was later diagnosed with right rotator cuff syndrome.
Appellant explained that his conditions worsened when carrying very heavy mail and when
working for more than eight hours per day. He reported having worked as a city carrier for over
22 years and described his employment duties which involved at least one hour of standing while
casing mail, seven hours of walking while delivering mail, carrying up to 35 pounds on his
shoulder, and delivering parcels weighing up to 70 pounds.
In an August 3, 2016 medical note, Dr. Edmundo Duldulao, Board-certified in family
medicine, reported that appellant was diagnosed with plantar fasciitis and rotator cuff syndrome,
likely work related. In a work status report of that same date, he diagnosed right plantar fasciitis
and rotator cuff syndrome. Dr. Duldulao placed appellant on modified work activity from
August 17 through December 31, 2016, restricting him to working no more than eight hours per
day, five days per week.
By letter dated October 6, 2016, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed. He was afforded 30 days to submit the necessary evidence.
In support of his claim, appellant submitted diagnostic reports dated March 10, 2015
from Dr. Tammy Sung, a Board-certified diagnostic radiologist. In a March 10, 2015 report,
Dr. Sung reported that an x-ray of the cervical spine revealed mild degenerative changes present
within the mid cervical spine. An x-ray of the lumbosacral spine revealed facet degenerative
changes in the lower lumbar spine. An x-ray of the right foot revealed calcaneal spurs.
In an October 21, 2016 diagnostic report, Dr. Joshua Clayton, a treating radiologist,
reported that an x-ray of the right shoulder revealed mild osteoarthritis.
By decision dated December 27, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that his diagnosed conditions were causally related to his
accepted federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability or specific condition for which compensation is claimed is causally related to the

2

Supra note 1.

2

employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such causal
relationship.7 The opinion of the physician must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that appellant engaged in repetitive activities in his employment duties
as a city carrier. It denied his claim, however, finding that the evidence of record failed to
establish causal relationship between those activities and his right plantar fasciitis and right
rotator cuff syndrome. The Board finds that the medical evidence of record is insufficient to
establish that appellant developed right plantar fasciitis and right rotator cuff syndrome causally
related to factors of his federal employment as a city carrier.
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

3

In an August 3, 2016 medical note, Dr. Duldulao diagnosed right plantar fasciitis and
right rotator cuff syndrome, likely work related. The Board finds that the opinion of
Dr. Duldulao is not sufficiently rationalized. The Board finds that his opinion on causation was
highly speculative as he only generally stated that the conditions were “likely work related”
without a firm conclusion that the employment factors did in fact cause or aggravate his injury.9
The opinion of a physician supporting causal relationship must not be speculative or equivocal.10
Dr. Duldalao’s statement on causation also failed to provide a sufficient explanation as to
the mechanism of injury pertaining to this occupational disease claim as alleged by appellant,
namely, how repetitive sorting, standing, walking, carrying heavy mail, and delivering
mail/packages would cause his right plantar fasciitis and right rotator cuff syndrome.11 As the
physician failed to provide a medically sound explanation of how the specific employment
factors, in particular physiologically, caused or aggravated his injuries, his report is insufficient
to establish appellant’s claim.12
The remaining medical evidence is insufficient to establish appellant’s occupational
disease claim. The reports of Dr. Sung and Dr. Clayton merely interpreted diagnostic findings
with no opinion on causal relationship. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value.13
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.14 Appellant’s honest belief that his occupational
employment duties caused his medical injury is not in question, but that belief, however
sincerely held, does not constitute the medical evidence necessary to establish causal
relationship. In the instant case, the record lacks rationalized medical evidence establishing
causal relationship between appellant’s federal employment duties as a city carrier and his
diagnosed right plantar fasciitis and right rotator cuff syndrome. Thus, appellant has failed to
meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

9

See Michael R. Shaffer, 55 ECAB 339 (2004).

10

Rickey S. Storms, 52 ECAB 349 (2001).

11

S.W., Docket 08-2538 (issued May 21, 2009).

12

T.G., Docket No. 14-751 (issued October 20, 2014).

13

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

14

D.D., 57 ECAB 734 (2006).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his right
plantar fasciitis and right rotator cuff syndrome are causally related to factors of his federal
employment as a city carrier.
ORDER
IT IS HEREBY ORDERED THAT the December 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

